Title: To Thomas Jefferson from Charles Ludlow, 24 June 1803
From: Ludlow, Charles
To: Jefferson, Thomas


            
              Sir—
                     
              New York. June 24th: 1803.
            
            This acknowledges the receipt of your Excellency’s Letter of the 17th: Instant with the one inclosed for Mr: Cheetham which delivered to him after sealing it, at the same time informed that I would pay his Bill for such Articles as he had sent before together with those [to be] procured. Mr: Cheetham having compleated the Order I now forward [by Stage] two packages and one long Box marked No. 1–2 & 3 addressed agreeably to request. The balance due Mr: Cheetham Amot: $22.93/100 have paid him as pr Acct: inclosed and charged the same to Mr: John Barnes as you was pleased to direct—I shall always be happy to execute such further Commands as you may hereafter honor me with—
            In the mean time I subscribe myself Your Excellency’s Most Obed:. & very humb. servt:
            
              Chas: Ludlow
            
          